Order denying motion to vacate and set aside order directing payment of money to plaintiff and deposit of moneys to credit of appellant, reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The vital question as to who is the owner of the amount of money secured by the mortgage is still a matter of dispute between those people, who were formerly married to each other, and this important question should be settled by a trial. The question of the interest of the children in this mortgage is a substantial one, for if appellant’s claim is true, there is a trust fund here for the children, and the mortgage money is the property of neither plaintiff nor defendant. Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.